Citation Nr: 0733923	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  86-09 522	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals July 1986 decision which found 
that the veteran was not entitled to a total disability 
rating based on individual unemployability (TDIU).


REPRESENTATION

Moving Party represented by:  Paralyzed Veterans of America, 
Inc.

(The issue of entitlement to an earlier effective date for 
the grant of TDIU is  addressed in a separate Board 
decision.)

WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel 


INTRODUCTION

The moving party in this case is a veteran had active service 
from January 1961 to February 1963.

This matter arose before the Board of Veterans' Appeals 
(Board) in connection with an appeal of a February 2006 
rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) denying entitlement to an 
effective date prior to September 1, 1986 for a grant of 
TDIU.  The moving party perfected an appeal of that decision, 
and in so doing advanced arguments alleging CUE in a July 
1986 Board decision which had denied entitlement to TDIU.  
The moving party testified at a July 2007 hearing before the 
Board, and again advanced arguments asserting entitlement to 
an earlier effective date for TDIU as the result of CUE in 
the July 1986 Board decision.  A September 2007 appellate 
brief submitted by the moving party's representative again 
formally advanced the moving party's motion asserting CUE in 
the July 1986 Board decision, and requested that the Board 
reverse or revise that decision.

The appellant's request to have his claim advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006), was granted by 
the Board in September 2007.


FINDING OF FACT

The July 24, 1986, decision of the Board denying entitlement 
to TDIU was consistent with the law and reasonably supported 
by evidence then of record.




CONCLUSION OF LAW

The July 24, 1986, decision of the Board denying entitlement 
to TDIU was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105 (2007), 
20.1403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As most recently explained in a September 2007 appellate 
brief submitted on the moving party's behalf by his 
representative, the moving party seeks revision of the 
effective date assigned for his TDIU to March 16, 1978.  The 
assigned effective date for the moving party's TDIU is 
currently September 1, 1986.  The moving party has pursued 
revision of the assigned effective date through a 
freestanding claim essentially on the basis of new and 
material evidence submitted, and that appeal is addressed in 
a separate Board decision.  This decision features the moving 
party's contention that the effective date should be changed 
via a motion to the Board to find clear and unmistakable 
error in a July 1986 Board decision which denied entitlement 
to TDIU at that time.

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West. 2002 & Supp. 2006)) are not applicable to claims of 
clear and unmistakable error.  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. 
§ 7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, CUE is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  See 38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following: (1) Changed diagnosis. A new diagnosis that 
'corrects' an earlier diagnosis considered in a Board 
decision; (2) Duty to assist. The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error. . . .  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if 
true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been 
manifestly different but for the alleged error.  
It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).

Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 
44.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

The July 1986 Board decision considered the veteran's level 
of education, his job history, and the clinically documented 
medical severity and symptoms of his service connected 
disabilities.  The July 1986 decision determined that the 
veteran was not "totally disabled by the severity of his 
service-connected disabilities."  The July 1986 decision 
commented that "Although he may be precluded by his 
psychiatric disability from seeking work which would be 
performed in a stressful environment or which would require 
extensive interaction with others, we conclude that the 
record does not support a finding that the veteran is totally 
disabled by the severity of his service-connected 
disabilities."  This July 1986 decision was signed by a 
three-member panel which included a professionally trained 
medical doctor.

At the time of the July 1986 Board decision, service 
connection was in effect for a depressive reaction, 50 
percent disabling; postoperative residuals of a recurrent 
left inguinal hernia, 10 percent disabling; acquired absence 
of the left testicle with removal of the distal spermatic 
cord, 10 percent disabling; and residuals of frostbite of the 
left ear, 10 percent disabling; noncompensable; the combined 
evaluation was 60 percent.

The evidence considered by the Board at the time of the July 
1986 decision included medical statements from a VA doctor 
dated December 1982 and July 1983, a Social Security 
Administration decision dated November 1983, documents from 
the veteran's July through August 1983 hospitalization, an 
October 1983 physician questionnaire evaluating the veteran's 
employability, various VA examination reports from October 
1983 and August 1985, documents concerning the veteran's VA 
Vocational Rehabilitation evaluations during 1985, and VA 
outpatient treatment records from 1983 through 1985.  The 
July 1986 Board decision acknowledged that this evidence 
contained several statements reflecting findings that the 
veteran was unemployable, but evaluated the evidence as 
showing severity of symptoms which did not support a finding 
that the veteran was totally precluded from substantially 
gainful employment due to his service-connected disabilities.  
The July 1986 decision explained:

Although the opinion has been expressed that his 
psychiatric disability, particularly, completely 
prevents him from working, the symptoms described 
in the treatment notes and in the most recent 
Veterans Administration examination report, taken 
together with the objective findings regarding the 
service-connected physical disabilities, do not 
appear of such severity as to preclude gainful 
employment.

The moving party and his representative have not identified 
any specific facts, as they were known at the time, which 
were not before the Board in July 1986; a claim of CUE is not 
appropriately raised by asserting a disagreement as to how 
the facts were weighed or evaluated.  The moving party and 
his representative have also not identified any  regulatory 
provisions extant at the time which may have been overlooked 
or incorrectly applied by the July 1986 Board decision.

The moving party's representative, in a September 2007 
appellate brief, explains that "It is the claim of the 
veteran that reasonable minds cannot differ on the question 
of whether or not he was unable to maintain substantially 
gainful employment at the time of the BVA decision of July 
1986."  Moreover, the brief contends that "All of the 
competent medical and qualified expert opinions of record 
extant in the file in July 1986 unanimously agreed that the 
veteran was unemployable."

The representative's contentions argue that the evidence of 
record at the time of the July 1986 decision demanded a 
different conclusion than that which was reached by the July 
1986 Board decision; in other words, the representative 
argues that the July 1986 Board decision did not properly 
evaluate the evidence of record at that time.  The Board is 
unable to identify a clear specific allegation of the kind of 
error that could be considered CUE; simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE.  See Russell, supra.

In deciding here whether the July 1986 Board decision 
contained CUE, the Board may not now re-weigh and re-evaluate 
the evidence of record at that time; the Board again 
emphasizes that "there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo 
v. Brown, 6 Vet. App. at 43-44.  At this time, the Board will 
limit its discussion to a review of the July 1986 Board 
decision's treatment of the evidence of record at the time of 
that adjudication.

The July 1986 Board decision found that the most probatively 
documented objective findings related to the veteran's 
service connected disabilities were inconsistent with the 
assessments suggesting that the veteran was totally disabled 
by the severity of his service connected disabilities.  The 
July 1986 Board decision presents a discussion of the Board's 
analysis reflecting that significant attention was paid to 
the veteran's August 1985 VA psychiatric examination report, 
and that report was interpreted as showing that the veteran 
"remained alert and oriented, and his memory was good."  
The July 1986 Board decision also gave attention to the fact 
that the veteran "retains full use of his extremities."

In reviewing the July 1986 decision, the Board has at this 
time reviewed all of the evidence considered in that decision 
and notes that the August 1985 VA psychiatric examination 
report does contain the findings cited by the July 1986 Board 
decision.  The collection of August 1985 VA examination 
reports, particularly the August 1985 orthopedic report, also 
reflects that the veteran essentially retained the use of his 
extremities, although his ambulation was inhibited somewhat 
by pain in the left inguinal region.  Moreover, the Board 
observes that other facts cited by the July 1986 Board 
decision are reasonably indicated within the evidence of 
record, including the July 1986 decision's discussion that 
the veteran's 1983 hospitalization records showing 
"manipulative, histrionic, dramatic and attention seeking" 
behaviors in addition to some lack of cooperation with 
therapy.  Also consistent with the evidence then of record 
was the July 1986 Board decision's discussion showing that at 
times the veteran's comprehension skills had been evaluated 
as adequate, with adequate understanding, ability to recall 
instructions, and ability to respond to a supervisor.  The 
July 1986 Board decision also cites a December 1982 
physician's statement to the effect that the veteran was 
capable of sedentary employment at that time; the July 1986 
Board decision further acknowledges that the same physician 
authored an apparently inconsistent statement regarding the 
veteran's employability in July 1983.

The moving party's representative, in the September 2007 
appellate brief presentation, identifies significant evidence 
of record in July 1986 which may be understood as tending to 
support the veteran's claim of entitlement to TDIU at that 
time; much of this evidence involves statements of competent 
medical opinion regarding the veteran's employability around 
that time.  The Board acknowledges this and further 
acknowledges substantial additional clinical evidence which 
is summarized in the July 1986 Board decision that might tend 
to support the veteran's claim of entitlement to TDIU at that 
time.  However, the July 1986 Board decision found that, in 
weighing and evaluating all of the pertinent evidence of 
record, the objective findings of symptomatology shown by the 
medical evidence more persuasively demonstrated that the 
veteran's service-connected disabilities did not entirely 
undermine his capacity for substantially gainful employment.

The Board now notes, in passing, that the July 1986 Board 
decision identified that the veteran's overall presentation 
of manifest disability was broader than the extent of his 
disability which was specifically due to service-connected 
disability; the veteran's nonservice-connected diagnoses 
noted by the July 1986 Board decision included: hypertension, 
diabetes, headaches, and other problems notably featuring 
histrionic personality disorder.  The July 1986 Board 
decision noted that the veteran's July through August 
hospitalization records showed "It was felt that there might 
be a good deal of validity to many of his complaints, but 
that he was also overreactive, over-dramatic and very 
exaggerative when discussing or dealing with his problems."  
The veteran addressed this matter in his March 2005 
correspondence accompanying a package of new evidence 
illustrating aspects of the veteran's disabilities from the 
period following the July 1986 Board decision.  The veteran 
contends that "After reading all supporting documentation, 
I'm sure you will now find that my pain was real and not due 
to hysterical personality."  At this time, however, the 
Board must again observe that reviewing the July 1986 Board 
decision for CUE involves an analysis strictly confined to 
the evidence of record at that time; subsequently submitted 
evidence and contentions of the veteran, even if pertaining 
to the period prior to the July 1986 Board decision, may not 
provide a basis for finding CUE and are not for consideration 
in this type of review of a prior final decision.

When weighing and assessing all of the evidence of record at 
that time, the July 1986 Board decision found that the 
medically documented objective findings showed that the 
veteran's service-connected disabilities did not entirely 
preclude his essential capacities for employment.  The July 
1986 Board decision found that those objective findings were 
more persuasive in that regard than the conclusory medical 
statements indicating that the veteran was not employable.  
Currently reviewing the July 1986 decision for CUE, the Board 
now addresses only whether this July 1986 decision contained 
the rare type of error that can overcome the strong 
presumption of validity to this otherwise final decision.  In 
this regard, the Board now finds that the moving party and 
his representative have not identified any facts known as of 
July 1986 which were not properly before adjudicators at that 
time.  The Board further finds that the moving party and his 
representative have not identified any statutory or 
regulatory provisions extant at the time which were 
incorrectly applied.  To the extent that the moving party and 
his representative invite the Board to now weigh the evidence 
differently than the July 1986 Board decision did, this is 
not sufficient to support an allegation of CUE.

The representative, in the September 2007 appellate brief, 
directs the Board's attention to Court precedent entered 
subsequent to the July 1986 Board decision, in Colvin v. 
Derwinski, 1 Vet. App. 121 (1991) and Beaty v. Brown, 6 Vet. 
App. 532 (1994); the representative cites these Court 
decisions essentially for the proposition that the Board must 
rely upon the competent medical evidence of record in 
reaching a decision on a medical question.  The 
representative suggests that the July 1986 Board decision 
would not survive scrutiny under the subsequent Court 
precedent because it denied the veteran's claim "without 
pointing to any independent evidence to support its own 
unsubstantiated conclusion."  The Board currently observes, 
in passing, that the July 1986 Board decision did discuss the 
medical record and identified objective documented medical 
findings concerning the veteran's mental capacity and 
physical capacity to support its decision.  Even accepting, 
for the sake of the moving party's argument, that the July 
1986 decision may have been more adequate if it had more 
thoroughly discussed the contradiction the Board perceived 
between the objective medical findings and the conclusory 
medical statements of record, it is not absolutely clear that 
a different result would have ensued if a more thorough 
discussion had been included.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403.

In any event, the representative correctly acknowledges that 
the cited decisions are not binding on this case at issue.  
The Board indeed notes that a determination that there was 
CUE must be based on the law that existed at the time of the 
prior adjudication in question.  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).  In reviewing the 
July 1986 Board decision for CUE, the current Board review is 
unable to find a defect in the decision which constitutes CUE 
under the applicable legal standard.

The Board briefly acknowledges the veteran's contentions, 
expressed periodically during his appeal for an earlier 
effective date, and particularly during the July 2007 
hearing, that the Board's July 1986 adjudication was flawed 
in light of VA error in failing to adequately develop the 
record prior to the decision.  The representative's September 
2007 appellate brief expressly withdrew this argument, noting 
that a breach of the duty to assist cannot give rise to a CUE 
claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board further observes, in passing, that the moving party 
has emphasized his concern that VA failed to obtain his 
records in the custody of the Social Security Administration 
(SSA) in connection with the prior adjudication.  The Board 
acknowledges that in Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam order), the Court (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that VA has constructive notice of VA-generated documents 
that could 'reasonably' be expected to be part of the record 
and that such documents are thus constructively part of the 
record before the VA even where they were not actually before 
the adjudicating body.  Significantly, the Bell constructive 
possession holding is not retroactive to decisions prior to 
July 21, 1992 (the date of Bell), so the fact that there were 
SSA records not before the RO prior to 1992 would not 
constitute CUE.

Thus, the Board finds that the correct facts as they were 
known in July 1986 were before the Board and there was no 
evidence making it absolutely clear that a different result 
must have ensued based on the evidence then of record.  The 
Board also finds that the law, as it existed in July 1986, 
was properly interpreted by the decision in question.  The 
evidence before the Board in July 1986 presented objective 
medical evidence which addressed the veteran's various 
disabilities and his capacities; the July 1986 decision cites 
objective medical findings in concluding that the probative 
weight of the evidence showed that the veteran's service-
connected disabilities did not render the veteran entirely 
unable to engage in substantially gainful employment.  
Consequently, the Board now finds that the moving party and 
his representative have not specifically identified an error 
in the July 1986 decision that compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for a clear and 
unmistakable error.  As a result, the motion to revise or 
reverse the July 1986 decision is denied.


ORDER

The motion to revise or reverse the July 1986 Board decision 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


